



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lee, 2019 ONCA 140

DATE: 20190222

DOCKET: C62393

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wai Leung (Patrick) Lee

Appellant

Wai Leung (Patrick) Lee, in person

Amy Ohler, duty counsel

Jessica Smith Joy, for the respondent

Heard and released orally:  February 13, 2019

On appeal from the conviction entered on June 17, 2016 by
    Justice Kenneth L. Campbell of the Superior Court of Justice, sitting with a
    jury.

REASONS FOR DECISION

[1]

We have carefully considered the detailed submissions of Mr. Lee as
    outlined in his further supplementary appeal book.

[2]

The grounds of appeal essentially raise questions of facts as found by
    the jury.  No questions of law are raised by the appellant and we are satisfied
    that there was evidence to support the jurys verdict.

[3]

There are no grounds raised in this appeal that would justify appellate
    intervention.

[4]

Accordingly, the appeal is dismissed.

J.C. MacPherson J.A.

Robert J. Sharpe J.A.

M. Tulloch J.A.


